Citation Nr: 0841553	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, claimed as a low back 
condition. 

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to May 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

The veteran testified before the undersigned Veterans Law 
Judge by videoconference in August 2008.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.


REMAND

The veteran testified that his current degenerative disc 
disease of the lumbosacral spine and his current headaches 
are related to service. 

The Board notes that a careful review of the veteran's 
service treatment records reveal that, in a February 1965 
Report of Medical History, he reported that he had recurrent 
and frequent headaches.  His separation examination reflects 
that he had occasional headaches in 1964 and 1965, but had 
had no headaches since the mid 1965. 

The Board also notes that, in regards to the veteran's 
degenerative disc disease, that his service treatment records 
reflect that, in October 1964, he hurt his back painting.  
The assessment was right paravertebral spasm.  In February 
1966, he was seen twice, once for paravertebral possible 
relapse of the October 1964 incident, and for lower back pain 
with no history of recurrent trauma.  However, the veteran's 
separation examination was silent for any low back pain or 
disability.  In a September 2008 letter, the veteran's 
private chiropractor opined that his current back disorder 
was related to service.  Because neither the veteran nor his 
representative has waived initial consideration of this 
pertinent evidence by the RO, a remand is required for the 
preparation of a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 20.1304(c) (2008).

The veteran has not been afforded VA examinations for either 
his headaches or his degenerative disc disease of the 
lumbosacral spine.  Therefore, 
the RO should arrange for the veteran to undergo VA 
neurological and orthopedic examinations in order to obtain 
definitive medical opinions as to whether the veteran has a 
current headache or low back disorder that was incurred in or 
aggravated by military service.  The veteran is hereby 
advised that failure to report to the scheduled examination 
may result in denial of his claims.  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.  

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Providence and 
West Haven VA Medical Centers (VAMC).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal facilities.

During his hearing testimony, the veteran indicated that he 
had been treated by various private physicians for the 
claimed low back disability, to include following a motor 
vehicle accident in the late 1990s.  Treatment records from 
Dr. H. E. VonErtfelda dated from May 11, 2007 through June 
22, 2007 and a summary report of treatment from Dr. C. T. 
Baron have been associated with the record.  When VA is put 
on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, the RO should request that the veteran 
provide authorization to enable it to obtain any additional 
private medical records pertinent to the claims on appeal.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on the claims before 
the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claims. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Providence VAMC 
since December 21, 2006 and from the West 
Haven VAMC since January 30, 2007.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.  In 
particular, the RO should specifically 
request that the veteran provide 
authorization to enable it to obtain 
copies of medical records from private 
health care providers not already 
associated with the record, to include 
from Drs. Chester T. Baron and Harry E. 
VonErtfelda and any records for treatment 
following a motor vehicle accident in the 
late 1990s.  The RO should explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, or the 
time period for the veteran's response 
has expired, the veteran should be 
afforded VA neurological and orthopedic 
examination(s) by an appropriate 
physician(s), at a VA medical facility, 
to determine the nature and extent of all 
pathology, which may be present, 
pertaining to claimed headache and low 
back disabilities.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician(s) designated to examine the 
veteran, and any report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  

The neurological examiner should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
headache disorder identified on 
examination is the result of disease or 
injury incurred in or aggravated by 
military service.  

The orthopedic examiner should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) any 
lumbar spine disability identified on 
examination (1) is the result of disease 
or injury that began during, or was 
aggravated (worsened), as the result of 
some incident of active service, or (2) 
is due to an intervening post-service 
event(s), to include a motor vehicle 
accident in the late 1990s.  If arthritis 
is diagnosed, the examiner should 
indicate whether it was manifested to a 
compensable degree within one year of 
service discharge (the veteran was 
discharged on May 17, 1966).  The 
orthopedic examiner's opinion should 
include discussion of the September 2008 
opinion given by Dr. Bowcock and the 
veteran's service and post-service 
medical records.

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with an SSOC and afford 
them with an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


